Exhibit 10.2

FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Fourth
Amendment”) dated November 24, 2009, is by and among StoneMor GP LLC, a Delaware
limited liability company (the “General Partner”), StoneMor Partners L.P., a
Delaware limited partnership (the “Partnership”), StoneMor Operating LLC, a
Delaware limited liability company (the “Operating Company”), the Subsidiaries
of the Operating Company set forth on the signature pages hereto (together with
the Operating Company, each individually a “Borrower” and collectively, the
“Borrowers” and together with the General Partner and the Partnership, each
individually a “Credit Party” and collectively, the “Credit Parties”), the
existing and joining lenders party hereto (collectively, the “Lenders”), and
Bank of America, N.A., a national banking association, as Administrative Agent
for the benefit of the Lenders (in such capacity, the “Administrative Agent”),
and as Swing Line Lender and L/C Issuer.

BACKGROUND

A. Pursuant to that certain Amended and Restated Credit Agreement, dated
August 15, 2007, by and among the parties hereto, as amended by: (a) that
certain First Amendment to Amended and Restated Credit Agreement, dated
November 2, 2007; (b) that certain Second Amendment to Amended and Restated
Credit Agreement, dated April 30, 2009; and (c) that certain Third Amendment to
Amended and Restated Credit Agreement, dated July 6, 2009 (as amended, modified
or otherwise supplemented from time to time, the “Credit Agreement”), the
existing Lenders agreed, inter alia, to extend to the Borrowers (i) a revolving
credit facility in the maximum aggregate principal amount of Thirty-Five Million
Dollars ($35,000,000), with the ability to request further increases thereto in
a maximum aggregate principal amount of Ten Million Dollars ($10,000,000), and
(ii) an acquisition facility in the maximum aggregate principal amount of One
Hundred Seven Million Eight Hundred Fifty Thousand Dollars ($107,850,000), with
the ability to request further increases thereto in a maximum aggregate
principal amount of Fifty-Two Million Dollars ($52,000,000) after giving effect
to a Five Million Dollar ($5,000,000) increase in the acquisition facility
implemented through the Lender Joinder to Amended and Restated Credit Agreement,
dated June 24, 2009, among the Credit Parties and the other parties thereto.

B. In connection with: (a) the issuance of senior unsecured notes in an
aggregate principal amount of One Hundred Fifty Million Dollars ($150,000,000)
(as further defined in Section 1(b) of this Fourth Amendment, the “High Yield
Notes”) pursuant to the High Yield Indenture (as defined below); (b) the
issuance of 1,275,000 Partnership Common Units, together with additional
Partnership Common Units which may be issued as a result of the exercise of the
underwriters’ overallotment option, pursuant to the related underwriting
agreement; and (c) the simultaneous repayment of (i) Seventeen Million Five
Hundred Thousand Dollars ($17,500,000) of the Senior Secured Notes held by iStar
Tara LLC (the “iStar Notes”), (ii) the outstanding Acquisition Loans and (iii) a
portion of the outstanding Revolving Loans (the transactions described in the
preceding clauses (a), (b) and (c), collectively, the “High Yield Note
Transaction”), the Borrowers have indicated their desire to reduce the maximum
aggregate

 

1



--------------------------------------------------------------------------------

principal amount of Aggregate Commitments to Eighty Million Dollars
($80,000,000) through a reinstatement of the maximum aggregate principal amount
of the Acquisition Facility to Forty-Five Million Dollars ($45,000,000), with
the ability to request further increases thereto in a maximum aggregate
principal amount of Ten Million Dollars ($10,000,000), and a continuation of the
existing Revolving Facility as described above.

C. The existing Lenders, and the new Lenders party hereto, being Fox Chase Bank
and Raymond James Bank, FSB (each a “Fourth Amendment New Lender” and
collectively, the “Fourth Amendment New Lenders”), are willing to agree to such
reduction and reinstatement and certain additional amendments, on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1. Definitions.

(a) General Rule. Except as expressly set forth herein, all capitalized terms
used and not defined herein shall have the respective meanings ascribed thereto
in the Credit Agreement.

(b) Additional Definitions. The following additional definitions are hereby
added to Section 1.01 (Defined Terms) of the Credit Agreement to read in their
entirety as follows:

“Fourth Amendment” means the Fourth Amendment to this Agreement dated
November 24, 2009.

“Fourth Amendment Effective Date” means the date on which the Fourth Amendment
is effective in accordance with its terms.

“Future High Yield Notes” means senior unsecured notes issued after the Fourth
Amendment Effective Date, from time to time, pursuant to, and in accordance with
the High Yield Indenture, meeting each of the following requirements: (a) such
notes are in an aggregate original principal amount that, when aggregated with
the aggregate original principal amount of the High Yield Notes issued on the
Fourth Amendment Effective Date, does not exceed the limitation set forth in
Section 7.02(n); (b) the terms of such notes are substantially similar to the
High Yield Notes issued on the Fourth Amendment Effective Date (provided that
(i) the scheduled maturity date for any principal payment under such notes shall
not be prior to December 1, 2017 and (ii) the interest rate payable on such
notes shall be a market rate for the issuance of such notes at the time issued);
(c) no Default or Event of Default has occurred and is continuing or would
result from the issuance of such notes; and (d) the Borrowers shall have
delivered to the Administrative Agent, not less than ten (10) Business Days
prior to the date of the issuance of such notes (or such shorter period as the
Administrative Agent may agree to in writing), a pro forma Compliance
Certificate showing compliance, on a Pro Forma Basis (for the related
Calculation Period), with the covenants set forth in Section 7.11 immediately
after giving effect to the issuance of such notes.

 

2



--------------------------------------------------------------------------------

“High Yield Documents” means the High Yield Note Indenture, the High Yield
Notes, and the related guarantees, notes and all other agreements, instruments
and other documents pursuant to which the High Yield Notes have been or will be
issued or otherwise setting forth the terms of the High Yield Notes or otherwise
entered into in connection with the High Yield Indenture, as each may be
amended, restated, modified, extended, renewed, replaced or supplemented from
time to time.

“High Yield Note Indenture” means that certain Indenture, dated as of
November 24, 2009, among the Operating Company, certain other Credit Parties and
Wilmington Trust FSB, as trustee, as the same may be amended, restated,
modified, extended, renewed, replaced or supplemented from time to time.

“High Yield Note Transaction” has the meaning set forth in the Fourth Amendment.

“High Yield Notes” means the 10.250%% senior unsecured notes in an aggregate
amount of One Hundred Fifty Million Dollars ($150,000,000), having a maturity of
December 1, 2017, together with any Future High Yield Notes, each issued
pursuant to the High Yield Indenture, in each case, as the same may be amended,
restated, modified, extended, renewed, replaced or supplemented from time to
time.

“High Yield Purchasers” means the initial purchasers of the High Yield Notes,
together with any successors thereto as holders of such notes.

(c) Amendment to Definition of “Calculation Period”. The definition of
“Calculation Period” set forth in Section 1.01 of the Credit Agreement is hereby
amended by inserting the words “or Future High Yield Notes” after the words “or
issuance of Future Senior Secured Notes”.

(d) Amendment to Definition of “Consolidated EBITDA”. The definition of
“Consolidated EBITDA” set forth in Section 1.01 of the Credit Agreement is
hereby amended by amending and restating in its entirety Subsection (h), as
follows:

“(h) reasonable fees, costs and expenses incurred in connection with the
Transaction, the restructuring of the Existing Credit Agreement and the Note
Purchase Agreement, the Second Amendment and the related amendment to the Note
Purchase Agreement, and the High Yield Note Transaction, the Fourth Amendment
and the related amendment to the Note Purchase Agreement;”

(e) Amendment to Definition of “Pro Forma Basis”. The definition of “Pro Forma
Basis” set forth in Section 1.01 of the Credit Agreement is hereby amended by
inserting the words “or Future High Yield Notes” after the words “from any
Future Senior Secured Notes”.

2. Amendment to Subsection (e) Section 2.02 (Indebtedness). Section 2.02(e) of
the Credit Agreement is hereby amended and restated in its entirety as follows:

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than twelve (12) Interest Periods in effect in respect of the Loans.

 

3



--------------------------------------------------------------------------------

3. Waiver of Equity Issuance Prepayment. The Lenders hereby waive the
requirements of subsection (b)(iii) of Section 2.05 of the Credit Agreement with
respect to any proceeds received by the Partnership on the Fourth Amendment
Effective Date paid in exchange for Partnership Common Units issued on such date
or in connection with the exercise of the underwriters’ overallotment option
with respect to such issuance.

4. Amendment to Subsection (b)(v) of Section 2.05 (Prepayments).
Section 2.05(b)(v) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(v) Each prepayment of Loans pursuant to Section 2.05(b)(ii) shall be applied,
first, to the extent the Administrative Agent, in its sole determination,
determines that such amounts relate to assets acquired in a Permitted
Acquisition or of a Borrower so acquired, such amounts shall be used to repay
the amounts outstanding under any Acquisition Loan used to fund such Permitted
Acquisition, second, to the extent any such Acquisition Loans are paid in full,
any such amounts shall be applied pro rata among all other outstanding
Acquisition Loans until paid in full, and, in either case, all such repayments
applied to outstanding Acquisition Loans shall be applied to the principal
repayment installments thereof in inverse order of maturity, and third, to the
outstanding Revolving Loans.

Each prepayment of Loans pursuant to Section 2.05(b)(iii) or (iv) shall be
applied, first, to the extent the Administrative Agent, in its sole
determination, determines that such amounts relate to assets acquired in a
Permitted Acquisition or of a Borrower so acquired, such amounts shall be used
to repay the amounts outstanding under any Acquisition Loan used to fund such
Permitted Acquisition, and, second, (A) to the extent any such Acquisition Loans
are paid in full, and (B) as to all other amounts required to be applied
pursuant to Section 2.05(b)(iii) or (iv), any such amounts shall be applied pro
rata among all outstanding Loans, and, in either case, all such repayments
applied to outstanding Acquisition Loans shall be applied to the principal
repayment installments thereof in inverse order of maturity.

5. Amendment to Subsection (a) of Section 2.15 (Increase in Acquisition
Facility). Section 2.15(a) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Acquisition Lenders), the
Borrowers may from time to time, request an increase in the Acquisition Facility
by an amount (for all such requests) not exceeding Ten Million Dollars
($10,000,000); provided that any such request for an increase shall be in a
minimum amount of Five Million Dollars ($5,000,000). At the time of sending such
notice, the Borrowers (in consultation with the Administrative Agent) shall
specify the time period within which each Acquisition Lender is requested to
respond (which shall in no event be less than ten (10) Business Days from the

 

4



--------------------------------------------------------------------------------

date of delivery of such notice to the Acquisition Lenders). If the aggregate
amount of increase requested pursuant to this subsection is in excess of
$7,000,000, the Borrowers shall provide such deliveries in the nature of those
provided under Section 4.01(a)(iv), (ix) and (x) of the Credit Agreement as may
be reasonably requested by the Administrative Agent.

6. Amendment to Subsection (e) of Section 2.15 (Increase in Acquisition
Facility). Section 2.15(e) of the Credit Agreement is hereby amended by adding
the following sentence at the end of such subsection: “Notwithstanding any
prepayment described above, the Acquisition Commitment of any Acquisition Lender
whose Acquisition Loans have been prepaid pursuant to this Section shall be
increased in the amount of such prepayment in order that the aggregate
Acquisition Commitments available to the Borrowers shall be increased by the
full amount of any such increase in the Acquisition Facility pursuant to this
Section.”

7. Amendment to Section 6.02 (Certificates; Other Information). Section 6.02(h)
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

“(h) not later than five Business Days after receipt thereof by any Credit Party
or any Subsidiary thereof, copies of all notices, requests and other documents
(including amendments, waivers and other modifications) so received under or
pursuant to any Note Purchase Document or High Yield Document and, from time to
time upon request by the Administrative Agent, such information and reports
regarding the Note Purchase Documents, the High Yield Documents and other
Material Contracts as the Administrative Agent may reasonably request;”

8. Amendment to Section 6.20 (Amendment to Note Purchase Document Covenants).
Subsection (a) of Section 6.20 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

Section 6.20 Amendment to Note Purchase Document and High Yield Document
Covenants. If the Credit Parties shall, at any time after the Closing Date,
amend or modify any Note Purchase Document or High Yield Document in a manner
that requires any Credit Party to make a mandatory prepayment, comply with a
covenant or add an event of default that either is not at such time included in
this Agreement or, if such mandatory prepayment, covenant or event of default
shall already be included in this Agreement, is more restrictive upon any Credit
Party than such existing mandatory prepayment, covenant or event of default,
then each such mandatory prepayment, covenant and each event of default,
definition and other provision relating to such mandatory prepayment, covenant
or event of default in such Note Purchase Document or High Yield Document (as
each is amended or modified from time to time thereafter) shall be automatically
deemed to be incorporated by reference in this Agreement, mutatis mutandis, as
if then set forth herein in full. Promptly after any such amendment or
modification, the Credit Parties will (a) furnish to the Administrative Agent
and the Lenders a copy of each such mandatory prepayment, covenant and each
event of default, definition and other provisions related thereto and
(b) execute and deliver to the Administrative Agent and each Lender an
instrument, in form and substance reasonably satisfactory to the Required
Lenders, modifying this Agreement by adding or modifying, as the case may be,
the full text of such mandatory prepayment, covenant and the events of default,
definitions and other related provisions.

 

5



--------------------------------------------------------------------------------

9. Amendment to Subsection (b) Section 7.02 (Indebtedness). Section 7.02(b) of
the Credit Agreement is hereby amended and restated in its entirety as follows:

“(b) Indebtedness evidenced by Senior Secured Notes in an aggregate outstanding
principal amount not to exceed a maximum amount of $35,000,000 at any time, as
from time to time reduced by all principal repayments thereof (except that no
reduction in such maximum amount shall occur as a result of the refinancing of
Senior Secured Notes, to the extent refinanced with the proceeds of Future
Senior Secured Notes);”

10. Amendment to Section 7.02 (Indebtedness). Section 7.02 of the Credit
Agreement is hereby amended by adding a new subsection (n) at the end of such
Section, to read in its entirely as follows:

“; and (n) Indebtedness evidenced by High Yield Notes in an aggregate
outstanding principal amount of $150,000,000, as from time to time reduced by
all principal repayments thereof (except that no reduction in such maximum
amount shall occur as a result of the refinancing of High Yield Notes, to the
extent refinanced with the proceeds of Future High Yield Notes); provided, that
Future High Yield Notes may be issued in excess of the above stated limit for
the purpose of refinancing Senior Secured Notes permitted under Section 7.02(b)
above, to the extent Senior Secured Notes are refinanced with the proceeds of
such Future High Yield Notes.”

11. Amendment to Section 7.09 (Burdensome Agreements). Section 7.09 of the
Credit Agreement is hereby amended by adding the phrase “the High Yield
Documents” before “and the Note Purchase Documents”.

12. Amendment to Subsection (c) of Section 7.11 (Financial Covenants).
Section 7.11(c) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(c) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio to be
greater than: (i) 4.0 to 1.0, for any Measurement Period ending prior to
January 1, 2010; (ii) 3.75 to 1.0, for any Measurement Period ending between
January 1, 2010 and December 31, 2010; or (iii) 3.65 to 1.0, for any Measurement
Period ending after December 31, 2010.

13. Amendment to Section 7.14 (Prepayments, Etc. of Indebtedness). Section 7.14
of the Credit Agreement is hereby amended and restated in its entirety as
follows.

7.14 Prepayments, Etc. of Indebtedness. Make (or give any notice in respect of)
any voluntary or optional payment or prepayment on or redemption, repurchase or
acquisition for value of (including, without limitation, by way of depositing
with the trustee with respect thereto or any other Person, money or securities
before due for the purpose of paying when due), or any prepayment or

 

6



--------------------------------------------------------------------------------

redemption (except as expressly required under the terms of the relevant
agreement) as a result of any asset sale, change of control or similar event of
any Indebtedness pursuant to the Note Purchase Documents or the High Yield
Documents, or, after the incurrence or issuance thereof, any Seller Subordinated
Debt; provided that, prepayments of Senior Secured Notes may be made with the
proceeds of Future Senior Secured Notes or Future High Yield Notes, and High
Yield Notes may be prepaid with the proceeds of Future High Yield Notes, to the
extent all such Indebtedness is otherwise permitted to be incurred under
Section 7.02(b) and/or Section 7.02(n) hereof.

14. Amendment to Section 7.15 (Amendment of Note Purchase Documents and
Indebtedness). Section 7.15 of the Credit Agreement is hereby amended by adding
a new subsection (c) at the end of such Section, to read in its entirely as
follows:

“; or (c) amend, modify or change in any way adverse to the interests of the
Lenders in any material respect any High Yield Document”.

15. Amendment to Section 7.16 (Holding Company). Section 7.16(a) of the Credit
Agreement is hereby amended by adding the phrase “or the High Yield Documents”
after “Note Purchase Documents”, and Section 7.16(b) of the Credit Agreement is
hereby amended by adding the phrase “and the High Yield Documents” after “Note
Purchase Documents”.

16. Amendment to Subsection (f) of Section 8.01 (Events of Default).
Section 8.01(f) of the Credit Agreement is hereby amended by replacing “90” with
“60”.

17. Amendment and Restatement of Schedules and Exhibits. Except with respect to:
(a) Exhibit D (Compliance Certificate), which is hereby amended, restated and
replaced by Exhibit D attached to this Fourth Amendment; and (b) Schedule 2.01,
which is hereby amended, restated and replaced by Schedule 2.01 attached to this
Fourth Amendment, each of the Schedules and Exhibits to the Credit Agreement are
true and correct in all material respects and are not amended, restated or
replaced by this Fourth Amendment.

18. Representations and Warranties. Each Credit Party hereby represents and
warrants to the Administrative Agent and the Lenders that, as to such Credit
Party:

(a) Representations. Each of the representations and warranties of or as to such
Credit Party contained in the Credit Agreement and the other Credit Documents
are true and correct in all material respects on and as of the date hereof as if
made on and as of the date hereof, except to the extent such representation or
warranty was made as of a specific date;

(b) Power and Authority. (i) Such Credit Party has the power and authority under
the laws of its jurisdiction of organization and under its organizational
documents to enter into and perform this Fourth Amendment and any other
documents which the Administrative Agent requires such Credit Party to deliver
hereunder (this Fourth Amendment and any such additional documents delivered in
connection with the Fourth Amendment are herein referred to as the “Fourth
Amendment Documents”); and (ii) all actions, corporate or otherwise, necessary
or appropriate for the due execution and full performance by such Credit Party
of the Fourth Amendment Documents have been adopted and taken and, upon their
execution, the Credit Agreement, as amended by this Fourth Amendment and the
other Fourth

 

7



--------------------------------------------------------------------------------

Amendment Documents will constitute the valid and binding obligations of such
Credit Party enforceable in accordance with their respective terms, except as
such enforcement may be limited by any Debtor Relief Law from time to time in
effect which affect the enforcement of creditors rights in general and the
availability of equitable remedies;

(c) No Violation. The making and performance of the Fourth Amendment Documents
will not (i) contravene, conflict with or result in a breach or default under
any applicable law, statute, rule or regulation, or any order, writ, injunction,
judgment, ruling or decree of any court, arbitrator or governmental
instrumentality, (ii) contravene, constitute a default under, conflict or be
inconsistent with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of any Credit Party pursuant to the terms of any
indenture, mortgage, deed of trust, loan agreement, credit agreement or any
other agreement or instrument to which any Credit Party is a party or by which
it or any of its property or assets are bound or to which it may be subject or
(iii) contravene or violate any provision of the certificate of incorporation,
by-laws, certificate of partnership, partnership agreement, certificate of
limited liability company, limited liability company agreement or equivalent
organizational document, as the case may be, any Credit Party;

(d) No Default. Immediately prior to and after giving effect to this Fourth
Amendment, no Default or Event of Default has occurred and is continuing;

(e) No Material Adverse Effect. No Material Adverse Effect has occurred since
December 31, 2008;

(f) Organizational Documents. There have been no changes in or additions to the
organizational documents of the Credit Parties since April 30, 2009 (or such
later date as any such organizational documents were initially adopted), except
as described on Annex 1 hereto, certified copies of which have been
(i) previously provided to the Administrative Agent or (ii) are attached to the
Secretary’s Certificate described in Subsection 19(g) below; and

(g) Equity Issuance. On the date hereof the Partnership issued 1,275,000
Partnership Common Units (exclusive of any additional Partnership Common Units
which may be issued as a result of the exercise of the underwriters’
overallotment option) and received Net Cash Proceeds of $20,591,250.00 from such
issuance.

19. Conditions to Effectiveness of Amendment. This Fourth Amendment, including,
without limitation, the consent set forth in Section 28 below, shall be
effective upon the Administrative Agent’s receipt of the following, each in form
and substance reasonably satisfactory to the Administrative Agent:

(a) Fourth Amendment. This Fourth Amendment, duly executed by the Credit Parties
and the Lenders, together with updated Schedules and Exhibits to the Credit
Agreement to the extent required pursuant to Section 17 hereof;

(b) Amendment to Intercreditor Agreement. A duly executed Second Amendment to
Amended and Restated Intercreditor and Collateral Agency Agreement;

 

8



--------------------------------------------------------------------------------

(c) High Yield Notes. Evidence of the issuance of High Yield Notes and delivery
of the High Yield Documents (it being agreed that that the satisfaction of this
condition may occur concurrently with the effectiveness of this Fourth
Amendment);

(d) Repayment of Senior Secured Notes. Evidence of the repayment in full of the
iStar Notes (it being agreed that that the satisfaction of this condition may
occur concurrently with the effectiveness of this Fourth Amendment);

(e) Amendment to Note Purchase Agreement and Notes. A duly executed copy of the
Fourth Amendment to Amended and Restated Note Purchase Agreement, dated as of
the date hereof, by and among the Credit Parties and the Purchasers, amending
the Note Purchase Agreement;

(f) Notes. Notes, duly executed by the Borrowers, for each existing Lender
requesting one and Notes for each Fourth Amendment New Lender;

(g) Secretary’s Certificate. A master secretary’s certificate for each Credit
Party, attaching customary deliveries;

(h) Good Standing Certificates. Subsistence or good standing certificates for
each Credit Party;

(i) Legal Opinions. The legal opinion of Blank Rome with respect to the Credit
Parties and opinions of local counsel to the Borrowers in the various states in
which the Borrowers operate;

(j) Compliance Certificate. A Compliance Certificate prepared as of the Fourth
Amendment Effective Date showing pro forma compliance with the financial
covenants as of such date, upon completion of the High Yield Note Transaction;

(k) Borrowing Base Certificate. A Borrowing Base Certificate prepared as of the
Fourth Amendment Effective Date;

(l) Committed Loan Notice. A Committed Loan Notice for each Loan being requested
to be made on the Fourth Amendment Effective Date;

(m) Other Fees and Expenses. Payment to the Administrative Agent, in immediately
available funds, of all amounts necessary to reimburse the Administrative Agent
for the reasonable fees and costs incurred by the Administrative Agent in
connection with the preparation and execution of this Fourth Amendment and any
other Credit Document, including, without limitation, all fees and costs
incurred by the Administrative Agent’s attorneys;

(n) Consent and Waivers. Copies of any consents or waivers necessary in order
for the Credit Parties to comply with or perform any of its covenants,
agreements or obligations contained in any agreement which are required as a
result of any Credit Party’s execution of this Fourth Amendment, if any; and

(o) Other Documents and Actions. Such additional agreements, instruments,
documents, writings and actions as the Administrative Agent may reasonably
request.

 

9



--------------------------------------------------------------------------------

20. No Waiver; Ratification. Except as expressly set forth herein, the
execution, delivery and performance of this Fourth Amendment shall not
(a) operate as a waiver of any right, power or remedy of the Lenders under the
Credit Agreement, any Credit Document or any Fourth Amendment Document and the
agreements and documents executed in connection therewith or (b) constitute a
waiver of any provision thereof. Except as expressly modified hereby, all terms,
conditions and provisions of the Credit Agreement and the other Credit Documents
shall remain in full force and effect and are hereby ratified and confirmed by
each of the Credit Parties. Nothing contained herein constitutes an agreement or
obligation by the Administrative Agent or the Lenders to grant any further
amendments to any of the Credit Documents.

21. Acknowledgments. To induce the Administrative Agent and the Lenders to enter
into this Fourth Amendment, the Credit Parties acknowledge, agree, warrant, and
represent that:

(a) Acknowledgment of Obligations; Collateral; Waiver of Claims. (i) the Credit
Documents are valid and enforceable against, and all of the terms and conditions
of the Credit Documents are binding on, the Credit Parties; (ii) the liens and
security interests granted to the Collateral Agent, on behalf of the Secured
Parties, by the Credit Parties pursuant to the Credit Documents are valid, legal
and binding, properly recorded or filed and first priority perfected liens and
security interests (subject to Permitted Liens); and (iii) the Credit Parties
hereby waive any and all defenses, set offs and counterclaims which they,
whether jointly or severally, may have or claim to have against each of the
Secured Parties as of the date hereof.

(b) No Waiver of Existing Defaults. No Default or Event of Default exists
immediately before or immediately after giving effect to this Fourth Amendment.
Nothing in this Fourth Amendment nor any communication between any Secured
Party, any Credit Party or any of their respective officers, agents, employees
or representatives shall be deemed to constitute a waiver of (i) any Default or
Event of Default arising as a result of the foregoing representation proving to
be false or incorrect in any material respect, or (ii) any rights or remedies
which any Secured Party has against any Credit Party under the Credit Agreement
or any other Credit Document and/or applicable law, with respect to any such
Default or Event of Default arising as a result of the foregoing representation
proving to be false or incorrect in any material respect.

22. Joinder of Fourth Amendment New Lenders. Each Fourth Amendment New Lender
signing this Fourth Amendment hereby acknowledges and agrees, by its execution
and delivery of this Fourth Amendment, that it joins the Credit Agreement as a
Lender thereunder, subject to all the rights and responsibilities of a Lender
thereunder. Each Fourth Amendment New Lender (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Fourth Amendment and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements which would be applicable to an assignee under
Section 11.06(b)(iii), (v) and (vi) of the Credit Agreement, (iii) from and
after the date of this Fourth Amendment, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of its
Commitments, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by its Commitments and either it, or the Person exercising
discretion in making its decision to acquire its Commitments, is experienced in
acquiring assets of such type, (v) it has received a copy of

 

10



--------------------------------------------------------------------------------

the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Fourth Amendment and to purchase its Commitments, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Secured Party, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Fourth
Amendment and to provide its Commitments, and (vii) if it is a Foreign Lender,
it has provided to the Administrative Agent any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by it; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent or any other Secured Party, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Documents.

23. Reallocation of Loans. Subject to reinstatement in the full amount set forth
on Schedule 2.01 attached to the Fourth Amendment, on the Fourth Amendment
Effective Date, in order to effectuate any reallocations of Revolving Loans
necessary to reflect the revised Commitments of the Lenders and to effectuate
the restated Commitments under the Acquisition Facility:

(a) The Borrowers shall prepay any Revolving Credit Loans outstanding on the
Fourth Amendment Effective Date (and pay any additional amounts required
pursuant to Section 3.05) to the extent necessary to keep the outstanding
Revolving Credit Loans ratable with any revised Applicable Revolving Credit
Percentages arising from any nonratable increase in the Revolving Credit
Commitments under the Fourth Amendment; and

(b) The Borrowers shall prepay all outstanding Acquisition Loans.

24. Binding Effect. This Fourth Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

25. Governing Law. This Fourth Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without reference
to the choice of law doctrine of the Commonwealth of Pennsylvania.

26. Headings. The headings of the sections of this Fourth Amendment are inserted
for convenience only and shall not be deemed to constitute a part of this Fourth
Amendment.

27. Counterparts. This Fourth Amendment may be executed in any number of
counterparts with the same affect as if all of the signatures on such
counterparts appeared on one document and each counterpart shall be deemed an
original. Delivery of an executed counterpart of a signature page of this Fourth
Amendment by telecopy or by electronic means shall be effective as delivery of a
manually executed counterpart of this Fourth Amendment.

28. Consent. To the extent that consent of the Lenders is required, the Lenders
hereby consent to (a) the High Yield Note Transaction and (b) the Fourth
Amendment to Amended and Restated Note Purchase Agreement dated as of the date
hereof among the Credit Parties and the Purchasers.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers, have executed this Fourth Amendment to Amended and Restated Credit
Agreement as of the date first above written.

 

General Partner: STONEMOR GP LLC By:  

/s/ Paul Waimberg

Name:  

Paul Waimberg

Title:  

Vice President

Partnership: STONEMOR PARTNERS L.P. By:  

STONEMOR GP LLC

            its General Partner

By:  

/s/ Paul Waimberg

Name:  

Paul Waimberg

Title:  

Vice President

Operating Company: STONEMOR OPERATING LLC By:  

/s/ Paul Waimberg

Name:  

Paul Waimberg

Title:  

Vice President

Borrowers’ Signature Page to Fourth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

Additional Credit Parties

Alleghany Memorial Park Subsidiary, Inc.

Altavista Memorial Park Subsidiary, Inc.

Arlington Development Company

Augusta Memorial Park Perpetual Care Company

Bethel Cemetery Association

Beth Israel Cemetery Association of Woodbridge, New Jersey

Birchlawn Burial Park Subsidiary, Inc.

Cedar Hill Funeral Home, Inc.

Cemetery Investments Subsidiary, Inc.

Clover Leaf Park Cemetery Association

Columbia Memorial Park Subsidiary, Inc.

Cornerstone Family Insurance Services, Inc.

Cornerstone Family Services of New Jersey, Inc.

Cornerstone Family Services of West Virginia Subsidiary, Inc.

Covenant Acquisition Subsidiary, Inc.

Crown Hill Cemetery Association

Eloise B. Kyper Funeral Home, Inc.

Glen Haven Memorial Park Subsidiary, Inc.

Henlopen Memorial Park Subsidiary, Inc.

Henry Memorial Park Subsidiary, Inc.

Highland Memorial Park, Inc.

Hillside Memorial Park Association, Inc.

KIRIS Subsidiary, Inc.

Lakewood/Hamilton Cemetery Subsidiary, Inc.

Lakewood Memory Gardens South Subsidiary, Inc.

Laurel Hill Memorial Park Subsidiary, Inc.

Laurelwood Holding Company

Legacy Estates, Inc.

Locustwood Cemetery Association

Loewen [Virginia] Subsidiary, Inc.

Lorraine Park Cemetery Subsidiary, Inc.

Modern Park Development Subsidiary, Inc.

Northlawn Memorial Gardens

Oak Hill Cemetery Subsidiary, Inc.

Ohio Cemetery Holdings, Inc.

Osiris Holding Finance Company

Osiris Holding of Maryland Subsidiary, Inc.

Osiris Holding of Rhode Island Subsidiary, Inc.

Osiris Management, Inc.

Osiris Telemarketing Corp.

 

By:  

/s/ Paul Waimberg

  Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

Borrowers’ Signature Page to Fourth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

Perpetual Gardens.Com, Inc.

PVD Acquisitions Subsidiary, Inc.

Rockbridge Memorial Gardens Subsidiary Company

Rose Lawn Cemeteries Subsidiary, Incorporated

Roselawn Development Subsidiary Corporation

Russell Memorial Cemetery Subsidiary, Inc.

Shenandoah Memorial Park Subsidiary, Inc.

Sierra View Memorial Park

Southern Memorial Sales Subsidiary, Inc.

Springhill Memory Gardens Subsidiary, Inc.

Star City Memorial Sales Subsidiary, Inc.

Stephen R. Haky Funeral Home, Inc.

Stitham Subsidiary, Incorporated

StoneMor Alabama Subsidiary, Inc.

StoneMor California, Inc.

StoneMor California Subsidiary, Inc.

StoneMor Georgia Subsidiary, Inc.

StoneMor Hawaii Subsidiary, Inc.

StoneMor North Carolina Funeral Services, Inc.

StoneMor Ohio Subsidiary, Inc.

StoneMor Tennessee Subsidiary, Inc.

StoneMor Washington, Inc.

Sunset Memorial Gardens Subsidiary, Inc.

Sunset Memorial Park Subsidiary, Inc.

Temple Hill Subsidiary Corporation

The Valhalla Cemetery Subsidiary Corporation

Virginia Memorial Service Subsidiary Corporation

W N C Subsidiary, Inc.

Wicomico Memorial Parks Subsidiary, Inc.

Willowbrook Management Corp.

 

By:  

/s/ Paul Waimberg

  Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

Borrowers’ Signature Page to Fourth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

Alleghany Memorial Park LLC

Altavista Memorial Park LLC

Birchlawn Burial Park LLC

Cemetery Investments LLC

Cemetery Management Services, L.L.C.

Cemetery Management Services of Mid-Atlantic States, L.L.C.

Cemetery Management Services of Ohio, L.L.C.

Cemetery Management Services of Pennsylvania, L.L.C.

CMS West LLC

CMS West Subsidiary LLC

Columbia Memorial Park LLC

Cornerstone Family Services of West Virginia LLC

Cornerstone Funeral and Cremation Services LLC

Covenant Acquisition LLC

Glen Haven Memorial Park LLC

Henlopen Memorial Park LLC

Henry Memorial Park LLC

Juniata Memorial Park LLC

KIRIS LLC

Lakewood/Hamilton Cemetery LLC

Lakewood Memory Gardens South LLC

Laurel Hill Memorial Park LLC

Loewen [Virginia] LLC

Lorraine Park Cemetery LLC

Modern Park Development LLC

Oak Hill Cemetery LLC

Osiris Holding of Maryland LLC

Osiris Holding of Pennsylvania LLC

Osiris Holding of Rhode Island LLC

PVD Acquisitions LLC

Rockbridge Memorial Gardens LLC

Rolling Green Memorial Park LLC

Rose Lawn Cemeteries LLC

Roselawn Development LLC

Russell Memorial Cemetery LLC

Shenandoah Memorial Park LLC

Southern Memorial Sales LLC

Springhill Memory Gardens LLC

Star City Memorial Sales LLC

Stitham LLC

 

By:  

/s/ Paul Waimberg

  Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

Borrowers’ Signature Page to Fourth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

StoneMor Alabama LLC

StoneMor Arkansas Subsidiary LLC

StoneMor Cemetery Products LLC

StoneMor Colorado LLC

StoneMor Colorado Subsidiary LLC

StoneMor Florida Subsidiary LLC

StoneMor Georgia LLC

StoneMor Hawaii LLC

StoneMor Hawaiian Joint Venture Group LLC

StoneMor Holding of Pennsylvania

StoneMor Illinois LLC

StoneMor Illinois Subsidiary LLC

StoneMor Indiana LLC

StoneMor Indiana Subsidiary LLC

StoneMor Iowa LLC

StoneMor Iowa Subsidiary LLC

StoneMor Kansas LLC

StoneMor Kansas Subsidiary LLC

StoneMor Kentucky LLC

StoneMor Kentucky Subsidiary LLC

StoneMor Michigan LLC

StoneMor Michigan Subsidiary LLC

StoneMor Missouri LLC

StoneMor Missouri Subsidiary LLC

StoneMor North Carolina LLC

StoneMor North Carolina Subsidiary LLC

StoneMor Ohio LLC

StoneMor Oregon LLC

StoneMor Oregon Subsidiary LLC

StoneMor Pennsylvania LLC

StoneMor Pennsylvania Subsidiary LLC

StoneMor Puerto Rico LLC

StoneMor Puerto Rico Subsidiary LLC

StoneMor South Carolina LLC

StoneMor South Carolina Subsidiary LLC

StoneMor Washington Subsidiary LLC

 

By:  

/s/ Paul Waimberg

  Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

Borrowers’ Signature Page to Fourth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

Sunset Memorial Gardens LLC

Sunset Memorial Park LLC

Temple Hill LLC

The Valhalla Cemetery Company LLC

Tioga County Memorial Gardens LLC

Virginia Memorial Service LLC

WNCI LLC

Wicomico Memorial Parks LLC

Woodlawn Memorial Park Subsidiary LLC

 

By:  

/s/ Paul Waimberg

  Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

Borrowers’ Signature Page to Fourth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Kathleen Carry

Name:  

Kathleen Carry

Title:  

Vice President

 

Administrative Agent’s Signature Page to Fourth Amendment to Amended and
Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

By:  

/s/ Kenneth G. Wood

Name:  

Kenneth G. Wood

Title:  

Senior Vice President

 

Lender’s Signature Page to Fourth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SOVEREIGN BANK By:  

/s/ Daniel R. Vereb

Name:  

Daniel R. Vereb

Title:  

Vice President

 

Lender’s Signature Page to Fourth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

TD BANK, N.A. By:  

/s/ Peter L. Davis

Name:  

Peter L. Davis

Title:  

SVP

Lender’s Signature Page to Fourth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, N.A. By:  

/s/ Allison Sardo

Name:  

Allison Sardo

Title:  

Senior Vice President

Lender’s Signature Page to Fourth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

HARLEYSVILLE NATIONAL BANK AND TRUST COMPANY By:  

/s/ Henry G. Kush, Jr.

Name:  

Henry G. Kush, Jr.

Title:  

VP

Lender’s Signature Page to Fourth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SUN NATIONAL BANK By:  

/s/ Steven B. Vitale

Name:  

Steven B. Vitale

Title:  

Senior Vice President

Lender’s Signature Page to Fourth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK By:  

/s/ Kent Nelson

Name:  

Kent Nelson

Title:  

SVP

Lender’s Signature Page to Fourth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SUSQUEHANNA BANK By:  

/s/ Jerald C. Goodwin

Name:  

Jerald C. Goodwin

Title:  

VP

Lender’s Signature Page to Fourth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

BENEFICIAL MUTUAL SAVINGS BANK By:  

/s/ Andrew J. Niesen

Name:  

Andrew J. Niesen

Title:  

Vice President

Lender’s Signature Page to Fourth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

FOX CHASE BANK By:  

/s/ Paul A. Pyfer

Name:  

Paul A. Pyfer

Title:  

VP

Lender’s Signature Page to Fourth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB By:  

/s/ Garrett McKinnon

Name:  

Garrett McKinnon

Title:  

Senior Vice President

Lender’s Signature Page to Fourth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

To:             Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
August 15, 2007, as amended (as amended, modified or otherwise supplemented from
time to time, the “Agreement,”) the terms defined therein being used herein as
therein defined), among StoneMor Operating LLC, a Delaware limited liability
company (the “Operating Company”), each of the Subsidiaries of the Operating
Company (each individually a “Borrower” and collectively, the “Borrowers”),
StoneMor GP LLC, a Delaware limited liability company (the “General Partner”),
StoneMor Partners L.P., a Delaware limited liability partnership (the
“Partnership”, together with the General Partner and the Borrowers, each a
“Credit Party” and collectively, the “Credit Parties”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender. Unless otherwise indicated, all capitalized terms
used and not defined herein shall have the respective meanings ascribed thereto
in the Credit Agreement.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                      of the General Partner, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Credit Parties, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Credit Parties have delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Credit
Parties ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Credit Parties have delivered the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Credit Parties
ended as of the above date. Such consolidated financial statements fairly
present in all material respects the financial condition, results of operations
and cash flows of the Partnership and its Subsidiaries in accordance with GAAP
as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Credit
Parties during the accounting period covered by such financial statements.



--------------------------------------------------------------------------------

3. The review described in paragraph 2 above did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
fiscal period covered by the financial statements described in paragraph 1
above[, except as set forth below].

4. The representations and warranties of the Credit Parties contained in Article
V of the Agreement and all representations and warranties of any Credit Party
that are contained in any document furnished at any time under or in connection
with the Credit Documents, are true and correct in all material respects on and
as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate for the fiscal period covered thereby.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,         .

 

STONEMOR GP LLC By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

For the Quarter/Year ended             ,         (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.    Section 7.11(a) – Minimum EBITDA.    A.    Consolidated EBITDA for
Measurement Period ending on above date (the “Subject Period”):    $           
   1.    Consolidated Net Income of the Partnership and its Subsidiaries for
Subject Period:    $               2.    Consolidated interest expense of the
Partnership and its Subsidiaries for Subject Period:    $               3.   
Provision for income taxes for Subject Period:    $               4.   
Depreciation and amortization expenses for Subject Period:    $               5.
   Non-cash cost for Cemetery Property and real property sold for Subject
Period:    $               6.    Any extraordinary losses for Subject Period:   
$               7.    Losses from sales of assets other than inventory and
Cemetery Property and real property sold in the ordinary course of business for
Subject Period:    $               8.    Other non-cash items (including,
without limitation, one-time charges associated with “cheap stock” compensation
expense) for the Subject Period:    $               9.    Reasonable fees, costs
and expenses incurred in connection with the Transaction, the restructuring of
the Existing Credit Agreement and the Note Purchase Agreement, the Second
Amendment and the related amendment to the Note Purchase Agreement, and the High
Yield Note Transaction, the Fourth Amendment and the related amendment to the
Note Purchase Agreement:    $               10.    Any extraordinary gains for
the Subject Period:    $               11.    Gains from sales of assets other
than inventory and Cemetery Property and real property sold in the ordinary
course of business for the Subject Period:    $        



--------------------------------------------------------------------------------

      12.    The amount of non-cash gains (other than as a result of deferral of
purchase price with respect to notes or installment sale contracts received in
connection with the sales of Cemetery Property) for the Subject Period:   
$               13.    Other non-cash gains for the Subject Period:    $        
      14.    Balance Sheet Adjustments    $               15.    Pro Forma Basis
Adjustments    $               16.    Consolidated EBITDA (Lines I.A.1 + 2 + 3 +
4 + 5 + 6 + 7 + 8 + 9 – 10 – 11 – 12 – 13 +/- 14 +/- 15):    $            B.   
$39,000,000    $            C.    80% of Permitted Acquisition Step-Up   
$            D.    Minimum required: (Line I.B + I.C)    $            E.   
Excess (deficient) for covenant compliance (Line I.A.16 – I.D):    $         II.
   Section 7.11(b) – Minimum Consolidated Fixed Charge Coverage Ratio.       A.
   Consolidated EBITDA for Subject Period (Line I.A.16 above):    $           
B.    Cash dividends or distributions made by the Partnership for Subject
Period:    $            C.    Consolidated Fixed Charges for Subject Period:   
$            D.    Consolidated Fixed Charge Coverage Ratio ((Line II.A – II.B)
÷ Line II.C):             to 1.0          Minimum required:    1.15 to 1.0
(from 2009 to 2011); 1.20 to 1.0 (from 2012 and thereafter) III.    Section
7.11(c) - Consolidated Leverage Ratio       A.    Consolidated Funded
Indebtedness for Subject Period:    $            B.    Consolidated EBITDA for
Subject Period (Line I.A.16 above):    $        



--------------------------------------------------------------------------------

   C.    Consolidated Leverage Ratio for Subject Period (Line III.A ÷ III.B):   
         to 1.0          Maximum permitted:   

4.0 to 1.0, for any Measurement Period ending prior to January 1, 2010; 3.75 to
1.0, for any Measurement Period ending between January 1, 2010 and December 31,
2010, 3.65 to 1.0

(thereafter)

IV.    Section 7.11(d) – Maximum Maintenance Capital Expenditures       A.   
Capital Expenditures of the Partnership and any of its Subsidiaries for Subject
Period:    $            B.    Capital Expenditures of the Partnership and any of
its Subsidiaries representing amounts paid in connection with improvements which
enhance (as opposed to maintain) the value of property for Subject Period:   
$            C.    Capital Expenditures of the Partnership and any of its
Subsidiaries representing amounts paid in connection with the purchase or
construction of mausoleums for Subject Period:    $            D.    Capital
Expenditures of the Partnership and any of its Subsidiaries representing amounts
paid in connection with Permitted Acquisitions for Subject Period:    $        
   E.    Maintenance Capital Expenditures for Subject Period (Line IV.A – (IV.B
+ C + D):    $                  Maximum permitted:    $4,200,000 (from 2009 to
2010); 4,600,000 (for 2010); 5,200,000 (from 2012 and thereafter)



--------------------------------------------------------------------------------

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Acquisition
Commitment    Percentage of
Acquisition
Commitments     Revolving
Credit
Commitment    Percentage of
Revolving Credit
Commitments  

Bank of America, N.A.

   $ 8,437,500    18.50000 %    $ 6,562,500    18.75000 % 

TD Bank, N.A.

   $ 7,875,000    17.50000 %    $ 6,125,000    17.50000 % 

Raymond James Bank, FSB

   $ 6,187,500    13.75000 %    $ 4,812,500    13.75000 % 

Sovereign Bank

   $ 3,937,500    8.75000 %    $ 3,062,500    8.75000 % 

Fox Chase Bank

   $ 3,937,500    8.75000 %    $ 3,062,500    8.75000 % 

TriState Capital Bank

   $ 3,375,000    7.50000 %    $ 2,625,000    7.50000 % 

Capital One, N.A.

   $ 3,375,000    7.50000 %    $ 2,625,000    7.50000 % 

Harleysville National Bank and Trust Company

   $ 2,250,000    5.00000 %    $ 1,750,000    5.00000 % 

Sun National Bank

   $ 2,250,000    5.00000 %    $ 1,750,000    5.00000 % 

Susquehanna Bank

   $ 2,250,000    5.00000 %    $ 1,750,000    5.00000 % 

Beneficial Mutual Savings Bank

   $ 1,125,000    2.50000 %    $ 875,000    2.50000 % 

Total

   $ 45,000,000    100.000000000 %    $ 35,000,000    100.000000000 % 



--------------------------------------------------------------------------------

Annex 1

None.